Exhibit 10.10

LOGO [g21631ex1011p1.jpg]

August 29, 2003

Ms. Valerie Germain

39 East 20th Street, Apt #2

New York, NY 10003

Dear Valerie:

Congratulations! On behalf of Heidrick & Struggles, Inc., I am pleased to
confirm our offer of employment to you as a Partner with our Financial Services
Practice in our Wall Street office. We are enthusiastic about your commitment to
a spirit of partnership and collegiality, which is such an important part of our
culture.

I look forward to seeing you on September 12, 2003, your first day of
employment. Your monthly base salary is $14,583.33, which equals $175,000.00
annually. Your salary will be reviewed on a 24-month basis.

As we discussed, you will receive a signing bonus of $400,000.00 of which
$200,000.00 will be payable within 30 days of your employment start date or the
next applicable payroll period, and $200,000.00 will be payable in March 2004,
when bonuses are paid, if you are still in our employ. Details regarding your
signing bonus, as well as information about discretionary bonuses, are included
in the Bonus Information enclosure. In addition, you will receive $100,000.00
worth of Heidrick & Struggles International, Inc. Restricted Stock Units (RSUs)
rounded up to the nearest whole RSU. The RSUs will be granted to you in March
2004, if you remain in our employ, and will be issued at Fair Market Value on
the date of grant. They will vest at the rate of one-third on each of the first,
second and third anniversaries of the date of grant and upon vest will convert
into shares of Heidrick & Struggles International, Inc. common stock on a one
for one basis.

Of course, discretionary bonuses depend both on the overall performance of the
Company and your ability to generate and execute search assignments. Being a
“self starter” and developing business from your own contacts are requisite
ingredients for success at Heidrick & Struggles. Our actual fee and source of
business (SOB) expectations of you for the next three years are as follows:

 

Bonus Year

   Fee    SOB

September 8, 2003 to December 31, 2003

   $ 500,000    $ 500,000

January 1, 2004 to December 31, 2004

   $ 1,500,000    $ 1,500,000

January 1, 2005 to December 31, 2005

   $ 2,000,000    $ 2,000,000

You will be eligible to participate in our benefits program and will receive a
detailed guide on your starting date. Our benefits program includes group health
and life/AD&D insurance, long-term disability, short-term disability salary
continuation, time-off benefits (paid holidays, paid sick time), the Flexible
Spending Account, and the Heidrick & Struggles, Inc. 401(k) Profit-Sharing and
Retirement Plan. Our benefits program, bonus programs, and policies are reviewed
from time to time by Company management and may be modified, amended, or
terminated at any time.

40 Wall Street    New York, NY 10005    Phone: 212/699-3000    Fax: 212/699-3100

Heidrick & Struggles, Inc.    Offices in Principal Cities of the
World    www.heidrick.com



--------------------------------------------------------------------------------

Ms. Valerie Germain

August 6, 2003

Page 2 of 2

 

Before I conclude, let me highlight a few legal matters:

 

•  

You will be an “employee at will” unless or until we otherwise agree in writing.
The purpose of this arrangement is to give both of us maximum flexibility and
permits either of us to terminate employment and compensation at any time with
or without cause or notice, except for such period of notice as may be expressly
provided in writing under written company employment policies in effect at the
time of such termination.

 

•  

Your initial and continuing employment will be subject to your having the
ability to work legally in the United States.

 

•  

You have advised us that you have not signed any agreements that will, in any
way, prohibit your joining our firm or performing your work with us.

 

•  

This letter agreement and enclosures contain our entire understanding and can be
amended only in writing and signed by you, a member of the Human Resources
Department, together with a member of the H&S management team. You specifically
acknowledge that no promises or commitments have been made to you concerning the
terms and conditions of your employment (including, but not limited to, your
work responsibilities, practice area, compensation and advancement potential)
that are not set forth in this letter.

To help clarify the programs and policies discussed above, I have included
several enclosures. There are also some documents for you to sign. Please
contact me directly if you have any questions. To acknowledge your acceptance of
our offer of employment, please sign and return to me the enclosed copy of this
letter, the Confidentiality Agreement (relating to trade secrets, confidential
information, clients, etc.), which we ask all partners and principals to sign,
and the Bonus Information page.

Again, I am delighted that you have chosen to join the Heidrick & Struggles’
global family. Please accept my best wishes for a most successful and prosperous
career with us.

 

Sincerely,

/s/ Michael Franzino

Michael Franzino Senior Managing Partner, Global Financial Services Practice
Wall Street Office Managing Partner

Enclosures

 

cc: Fritz E. Freidinger, Joie A. Gregor, Bonnie W. Gwin, Todd T. Welu, Grover N.
Wray

 

ACCEPTED:        

/s/ Valerie Germain

    

9/4/03

   Valerie Germain      Date   



--------------------------------------------------------------------------------

Bonus Information

Signing Bonus

You will receive a signing bonus of $400,000.00, of which $200,000.00 will be
payable within 30 days of your employment start date or the next applicable
payroll period, and $200,000.00 will be payable in March 2004, when bonuses are
paid, if you are still in our employ. If you should resign from the Company, you
will repay $300,000.00 of the signing bonus, adjusted ratably, based on the
schedule below, within five (5) business days following your notice of
resignation. Further, you authorize us to deduct and/or offset that amount from
any compensation or other sums that may be due to you at that time, and you will
repay the balance after such deduction of the $300,000.00 remaining due to us.

 

    

Length of Time

Employed

   Reimbursable
Amount                 

0 – 12 months

   100%           

13 – 24

   50%           

25 – 36

   25%         

Discretionary (Performance-Related) Bonus

You will be considered for a discretionary bonus for the bonus year ending in
2003. Under Company policy, the discretionary bonus is paid partially in
December, with the balance paid the following March. Discretionary bonuses are
not earned until declared by the Board of Directors or an appropriate committee
of the Board of Directors, and are payable only if you are employed on the bonus
payment dates. We have attached a copy of the U.S. Partner Fee/SOB Compensation
Policy (which explains the discretionary bonus determination procedure) to this
packet.

 

ACCEPTED:        

/s/ Valerie Germain

    

9/4/03

   Valerie Germain      Date   



--------------------------------------------------------------------------------

MEMORANDUM

 

TO:    Valerie E. Germain FROM:    Daniel Edwards DATE:    April 25, 2006
SUBJECT:    Acknowledgement of Employment Change

This memo serves to confirm that effective April 1, 2006, your monthly salary is
$18,750.00 (which is $225,000 annually). Your position as a Senior Partner
located in the Wall Street office remains the same.

This memo, which contains our entire understanding, can be amended only in
writing, which is signed by you, a member of the Human Resources Department,
together with a member of the H&S management team. You specifically acknowledge
that no promises or commitments have been made to you that are not set forth
above.

Except as outlined above, your employment agreement dated September 12, 2003,
remains in full force and effect without change.

To acknowledge your acceptance of this employment change, please sign, date, and
return this memo to the Human Resources Department in Chicago.

ACCEPTED:

 

/s/ Valerie E. Germain

    

5/1/06

   Valerie E. Germain      Date   

 

cc: Human Resources



--------------------------------------------------------------------------------

LOGO [g21631ex1011p1.jpg]

October 24, 2007

Ms. Valerie E. Germain

145 W. 17th Street, #6

New York, NY 10011

Dear Valerie

On behalf of Heidrick & Struggles, Inc. (the “Company”), I am pleased to confirm
the new terms of your employment arrangement in this letter agreement (the
“Agreement”).

 

  1. Effective Date: The new terms of employment are effective as of October 1,
2007.

 

  2. Title: You will serve as Managing Partner, Strategic Partnerships (“MP,
Strategic Partnerships”) reporting directly to the Chief Executive Officer. You
will also continue to serve as a Partner of the Company, with such duties and
responsibilities not inconsistent therewith as may from time to time he assigned
to you. You agree that you will devote your full time, energy, and skill to the
business of the Company and to the promotion of the Company’s best interests,
and shall not work or perform services for any other employer as an employee,
consultant or otherwise.

 

  3. Base Salary:

 

  a. Fee/SOB: You will receive a monthly Fee/SOB salary of $22,916.67 (which is
equivalent to $275,000 annually) payable at the end of each month, minus
deductions required by law.

 

  b. Management: While serving as MP, Strategic Partnerships, you will receive a
monthly management salary of $16,666.67 (which is equivalent to $200,000
annually) payable at the end of each month, minus deductions required by law.

 

  4. Bonus*:

 

  a. Fee/SOB: You will be eligible to participate in the Company’s Fee/SOB bonus
program and in the Company’s discretionary bonus program consistent with other
consultants worldwide.

 

  b. Management: While serving as MP, Strategic Partnerships, you will
participate in the Company’s management incentive plan. As a participant, you
will be eligible to receive a management target bonus in an amount equal to 100%
of your management base salary, subject to adjustment up or down based on
corporate performance. For 2007, you will be eligible to receive a management
target bonus of $100,000 (pro-rated for the six months of 2007 during which you
will have served in the MP, Strategic Partnerships role), which may be adjusted
up or down based on corporate performance.

Sears Tower 233 South Wacker Drive Suite 4200    Chicago, II
60606-6303    Phone: 312/496-1290

Heidrick & Struggles, Inc.    Office in Principal Cities of the
World    www.heidrick.com



--------------------------------------------------------------------------------

LOGO [g21631ex1011p1.jpg]

 

 

--------------------------------------------------------------------------------

  * All bonuses are discretionary and are not earned until approved by the HSII
Human Resources and Compensation Committee of the Board of Directors (“HRCC”).
Bonuses are only payable if you are employed by the Company on the date such
bonus is paid. Bonuses earned in 2007 (with the exception of the 2007 PMP target
cash bonus, which is payable all in cash) will be payable 80% in cash and 20% in
restricted stock units (with an additional 10% premium) on or about March 2008.
Bonuses earned in 2008 and beyond will be payable in a mix of cash and
restricted stock units (“RSUs”) per the Company’s policy at that time.

 

  5. Long Term Incentive (“LTI”) Award:

 

  a. Management: In your MP, Strategic Partnerships role, you will be eligible
to receive an annual LTI award equal to 100% of your Management base salary. The
LTI mix (e.g., cash versus equity, RSUs versus stock options, etc.,) will be
determined annually at the discretion of the HRCC. For 2007, you will receive:

 

 

i.

Stock options to purchase 3,000 Heidrick & Struggles International, Inc.
(“HSII”) commons shares granted on September 28, 2007. The options will vest at
a rate of one-third on each of the first, second and third anniversaries of the
date of grant and will have a five year term with an exercise price equal to the
closing price of a Company common share on September 28, 2007 (or $36,45).

 

  ii. An award of 1,500 restricted stock units granted on September 28, 2007.
The RSUs will vest at a rate of one-third on each of the first, second and third
anniversaries of the date of grant and upon vest will convert into shares of
HSII common shares on a one-for-one basis.

 

  b. Special Recognition: You will receive a special award of $250,000 on
October 1, 2007 in recognition of your contributions to the Company’s future
success. This award will vest in equal installments over three years payable in
cash starting on the first anniversary of the award date per the schedule below.
The vested portion of your award will be paid only if you are employed by the
Company on the date the payment is scheduled to be made. Upon your termination
from the Company for any reason, the unvested portions of your award will be
forfeited.

 

Vesting & Payment Date

   Cash Payment at Vesting

September 30, 2008

   $ 83,333

September 30, 2009

   $ 83,333

September 30, 2010

   $ 83,334

 

  c. Retention: You will be eligible to receive a one-time retention award on
January 1, 2008 of $750,000 payable in cash on December 31, 2010 subject to
review and approval by the HRCC in December 2007. This award is only payable if
you are employed by the Company on December 31, 2010 and if you accrue/earn
cumulative SOB credits of $6M over the performance period.



--------------------------------------------------------------------------------

LOGO [g21631ex1011p1.jpg]

 

  6. Benefits: You will be eligible to participate in the Company’s benefit
programs at the same level as other employees at your level. Our benefits
program includes group health, dental, vision, life/AD&D, long-term disability,
short-term disability salary continuation, paid holidays, flexible spending
accounts, the Heidrick & Struggles, Inc. 401(k) Profit-Sharing and Retirement
Plan, and the Deferred Compensation Plan. You will also be eligible to
participate in the Company’s Physical Examination and Financial Planning
Program. Your eligibility for all such programs and plans is determined under
the terms of those programs/plans. Any discrepancy between this summary and the
company’s plan documents will be resolved in favor of the plan documents. Our
benefits program, compensation programs, and policies are reviewed from time to
time by Company management and may be modified, amended, or terminated at any
time.

 

  7. Business Expenses: The Company will reimburse you for your business
expenses in accordance with its policies.

 

  8. Compliance with Policies: Subject to the terms of this Agreement, you agree
that you will comply in all material respects with all policies and procedures
applicable to similarly situated employees of the Company, generally and
specifically.

 

  9. Termination of Employment:

 

  a. Employment At Will: You will be an “employee at will” of the Company,
meaning that either party may terminate the employment relationship at any time
for any reason (with or without cause or reason) upon written notice to the
other party. A period of notice shall only be required if it is expressly
provided in writing under written Company employment policies in effect at the
time of such termination.

 

  b. No Notice Period in Case of Termination for Cause: Notwithstanding any
period of notice under written Company employment policies in effect at the time
of termination, the Company shall have the right to terminate your employment
for Cause immediately upon written notice.

 

  c. Compensation Upon Termination: Upon the termination of your employment, you
will be paid your Base Salary up through your last day of work (the “Termination
Date’), and any other amounts required by law. Under the Company’s Severance Pay
Plan and serving in your MP, Strategic Partnerships role, you will be eligible
for a severance benefit equal to six months of your Base Salary plus one half of
your Management Bonus target in the event the Company terminates your employment
without Cause, as defined in this Plan. Under the Company’s Change in Control
Plan and serving in a Section 16(b) Officer role, you will be eligible for a
severance benefit equal to one time your Base Salary plus the highest of your
target or three year average Management Bonus in the event of a change in
control and termination of employment per the terms and conditions of this Plan.
The Severance Pay Plan and the Change in Control Plan may be amended or modified
at any time at the discretion of the HRCC.



--------------------------------------------------------------------------------

‘ LOGO [g21631ex1011p1.jpg]

 

  d. Definition of Cause: For purposes of this Agreement, “Cause” shall mean any
of the following: (i) your engagement, during the performance of your duties
hereunder, in acts or omissions constituting dishonesty, fraud, intentional
breach of fiduciary obligation or intentional wrongdoing or malfeasance;
(ii) your conviction for a felony; (iii) your material violation or breach of
any provision of this Agreement; (iv) your unauthorized use or disclosure of
confidential information pertaining to the Company’s business; (v) your
engagement in conduct causing demonstrable injury to the Company or its
reputation.; (vi) your unreasonable failure or refusal to perform your duties as
the Company reasonably requires, to meet goals reasonably established by the
Company, or to abide by the Company’s policies for the operation of its
business, and the continuation, thereof after the receipt by you of written
notice from the Company; (vii) your illegal use of drugs or use of alcohol or
intoxication on work premises, during working time, or which interferes with the
performance of your duties and obligations on behalf of the Company; or
(viii) your death or Disability, as hereinafter defined. For purposes of this
Agreement, “Disability” shall mean that you have been unable, for six
(6) consecutive months, to perform your duties under this Agreement even with
accommodation, as a result of physical or mental illness or injury.

 

  e. Return of Materials: Upon the termination of your employment, you agree to
return to the Company, all Company property, including all materials furnished
to you during your employment (including but not limited to keys, computers,
automobiles, electronic communication devices, files and identification cards)
and all materials created by you during your employment. In addition, you agree
that upon the termination of your employment you will provide the Company with
all passwords and similar information which will be necessary for the Company to
access materials on which you worked or to otherwise continue in its business.

 

  10.

Confidentiality: In the course of your employment with the Company you will be
given access to and otherwise obtain knowledge of certain trade secrets and
confidential and proprietary information pertaining to the business of the
Company and its affiliates. During the term of your employment with the Company
and thereafter, you will not, directly or indirectly, without the prior written
consent of the Company, disclose or use for the benefit of any person,
corporation or other entity, or for yourself, any trade secrets or other
confidential or proprietary information concerning the Company or its
affiliates, including, but not limited to, information pertaining to their
clients, services, products, earnings, finances, operations, marketing, methods
or other activities; provided, however, that the foregoing shall not apply to
information which is of public record or is generally known, disclosed or
available to the general public or the industry generally (other than as a
result of your breach of this covenant or the breach by another employee of his
or her confidentiality obligations). Notwithstanding the foregoing, you may
disclose such information as is required by law during any legal proceeding or
to your personal representatives and professional advisers as is required for
purposes of rendering tax or legal advice, and, with respect to such personal
representatives and professional advisers, you shall inform them of your
obligations hereunder and take all reasonable steps to ensure that such
professional advisers do not disclose the existence or substance thereof.
Further, you shall not, directly or indirectly, remove or retain, and upon
termination of employment for any reason you shall return to the Company, any
records, computer disks



--------------------------------------------------------------------------------

LOGO [g21631ex1011p1.jpg]

 

 

or files, computer printouts, business plans or any copies or reproductions
thereof, or any information or instruments derived therefrom, arising out of or
relating to the business of the Company and its affiliates or obtained as a
result of your employment by the Company.

 

  11. Non-Solicitariort/Non-Competition. Without the prior written consent of
the Company, during the term of your employment with the Company and for a
period of twelve (12) months after the termination of your employment with the
Company, either unilaterally by you or by the Company for Cause, you shall not
(i) become engaged in or otherwise become interested in, whether as an owner,
officer, employee, consultant, director, stockholder, or otherwise, any company,
enterprise or entity that provides or intends to provide services similar to
those provided by the Company in the geographical area which you served during
your employment with the Company; (ii) directly or indirectly solicit or assist
any other person in soliciting any client of the Company with whom you had
direct professional contact during the twelve (12) months immediately prior to
the termination of your employment with the Company and during which you learned
confidential information, or whose account you oversaw during your employment
with the Company; (iii) directly or indirectly solicit, or assist any other
person in soliciting, any employee of the Company or its affiliates (as of your
termination of employment with the Company) or any person who, as of such date,
was in the process of being recruited by the Company or its affiliates, or
induce any such employee to terminate his or her employment with the Company or
its affiliates; or (iv) hire or assist another in hiring any employee of the
Company or its affiliates who potentially possesses the Company or its
Affiliate’s Confidential Information for a position where the employee’s
knowledge of such information might be relevant. The provisions of this
Section 12 shall be in addition to any restrictive covenants that are set forth
in or otherwise required by Company benefit plans. In the case of a discrepancy
between this Section and any such restrictive covenant, the more restrictive
language will apply.

 

  12. Other Legal Matters:

 

  a. No Other Agreements/Obligations: You have advised the Company that your
execution and performance of the terms of this Agreement do not and will not
violate any other agreement binding on you or the rights of any third parties
and you understand that in the event this advice is not accurate the Company
will not have any obligation to you under this Agreement.

 

  b. Negotiation of Agreement: You acknowledge that you negotiated the terms of
this Agreement with the Company and that you enter into this Agreement
voluntarily.

 

  c. Applicable Legal Standards: You will be an employee of the Company’s United
States operations and agree that your employment with the Company shall be
governed by the laws of the United States of America and the State of Illinois.

 

  d.

Arbitration: Any controversy or claim arising out of or relating to this
Agreement or for the breach thereof, or your employment, including without
limitation any statutory claims (for example, claims for discrimination
including but not limited to discrimination based on race, sex, sexual
orientation, religion, national origin, age, marital status, handicap or
disability; and claims relating to leaves of absence



--------------------------------------------------------------------------------

LOGO [g21631ex1011p1.jpg]

 

 

mandated by state or federal law), breach of any contract or covenant (express
or implied), tort claims, violation of public policy or any other alleged
violation of statutory, contractual or common law rights (and including claims
against the Company’s officers, directors, employees or agents) if not otherwise
settled between the parties, shall be conclusively settled by arbitration to be
held in Chicago, Illinois, in accordance with the American Arbitration
Association’s Employment: Arbitration Rules and Mediation Procedures (the
“Rules”). Arbitration shall be the parties’ exclusive remedy for any such
controversies, claims or breaches. The parties also consent to personal
jurisdiction in Chicago, Illinois with respect to such arbitration. The award
resulting from such arbitration shall be final and binding upon both parties.
This Agreement shall be governed by the laws of the United States of America and
the State of Illinois without regard to any conflict of law provisions of any
jurisdiction. You and the Company hereby waive the right to pursue any claims
relating to this Agreement, to your employment or to the termination thereof,
through civil litigation outside the arbitration procedures of this provision,
unless otherwise required by law. You and the Company each have the right to be
represented by counsel with respect to arbitration of any dispute pursuant to
this paragraph. The arbitrator shall be selected by agreement between the
patties, but if they do not agree on the selection of an arbitrator within 30
days after the date of the request for arbitration, the arbitrator shall be
selected pursuant to the Rules. With respect to any Claim brought to arbitration
hereunder, both you and the Company shall be entitled to recover whatever
damages would otherwise be available to you/it in any legal proceeding based
upon the federal and/or state law applicable to the Claim, except that parties
agree they shall not seek any award for punitive damages for any claims they may
have under this Agreement. The decision of the arbitrator may be entered and
enforced in any court of competent jurisdiction by either the Company or
Employee. Each party shall pay the fees of their respective attorneys (except as
otherwise awarded by the arbitrator), the expenses of their witnesses and any
other expenses connected with presenting their cases, other costs, including the
fees of the mediator, the arbitrator, the cost of any record or transcript of
the arbitration, and administrative fees, shall be borne equally by the parties,
one-half by you, on the one hand, and one-half by the Company, on the other
hand. Should either party pursue any dispute or matter coveted by this section
by any method other than said arbitration, then the other party shall be
entitled to recover all damages, costs, expenses, and attorneys’ fees incurred
as a result of such action. The provisions contained in this Section shall
survive the termination and/or expiration of this Agreement.

 

  e. Notice: All notices and other communications under this Agreement shall be
in writing to you at the above-referenced address or to the Company at its
Chicago Headquarters, directed to the attention of the General Counsel.

 

  f. Full and Complete Agreement: This letter Agreement contains our entire
understanding with respect to your employment and can be amended only in writing
and signed by the Chief Executive Officer or General Counsel. This Agreement
supersedes any and all prior agreements, whether written or oral, between you
and the Company, that are not specifically incorporated by reference herein. You
and the Company specifically acknowledge that no promises or commitments have
been made that are not set forth in this letter.



--------------------------------------------------------------------------------

  g. Severability: If any provision of this Agreement or the application thereof
is held invalid, such invalidity shall not affect other provisions or
applications of this Agreement that can be given effect without the invalid
provision or application and, to such end, the provisions of this Agreement are
declared to be severable.

 

  h. Survival of Provisions: The provisions of Sections 9 (b) and (c) and 10
through 12 of this Agreement shall survive the termination of your employment
with the Company and the expiration or termination of this Agreement.

We look forward to your continued employment with the Company.

 

Sincerely,

/s/ L. Kevin Kelly

L. Kevin Kelly Chief Executive Officer

I hereby accept the terms and conditions of employment outlined in this
Agreement.

 

/s/ Valerie E. Germain

    

12/14/07

   Valerie E. Germain      Date   

Copy:

Kathy Jensen Watts, Vice President Human Resources Americas

Josée Wilson, Director Global Compensation

Stephen W. Beard, Vice President and Deputy General Counsel